UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2008 AULTRA GOLD INC. (Exact name of registrant as specified in its charter) Nevada 333-126748 98-0448154 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 120 North 5 th Street JACKSONVILLE, OR (Address of principal executive offices) (Registrant's telephone number, including area code): (541) 899-1915 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8-OTHER EVENTS Item 8.01 Other Events On October 6, 2008 Aultra issued a news release announcing that it has entered into a Memorandum of Understanding to merge with Dutch Gold Resources, Inc. (Other OTC:DGRI.PK - News), a gold producer with a mine in Oregon. A complete copy of the news release is attached as an exhibit. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 8.1 News release on Merger actions * Filed herewith. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Aultra Gold, Inc. October 8, 2008 By: /s/Rauno Perttu Rauno Perttu President and Chief Executive Officer 3
